—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 2, 2001, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was discharged from her employment as a licensed practical nurse at an alcohol treatment center for failing to comply with her supervisor’s directive to administer a breathalyzer test to a patient during the course of her shift. Refusing to carry out a reasonable work instruction has been held to constitute disqualifying misconduct (see Matter of Bellerice [Sweeney], 233 AD2d 730; Matter of Gamble [Hudacs], 187 AD2d 751). Here, instead of complying with the supervisor’s order, claimant left before the end of her shift. Any conflicting testimony surrounding the events of the night in question presented a credibility issue for the Board to resolve (see Matter of Jonassen [Sweeney], 233 AD2d 738).
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.